PRECEDENTIAL


  UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT
                   ______


                No. 09-2166
                   ______


      UNITED STATES OF AMERICA

                     v.

            HENRY FREEMAN,
                       Appellant
                   ______


                No. 10-4224
                   ______


      UNITED STATES OF AMERICA

                     v.

             GELEAN MARK,
                        Appellant
                   ______


      On Appeal from the District Court
            of the Virgin Islands
(D.C. Criminal No. 3-06-cr-00080-004 and 001)
  District Judge: Honorable Curtis V. Gomez


      ORDER AMENDING OPINION
It appears that the footnote number 1 of the opinion as filed did not contain the full text.
Accordingly, it is hereby ordered that the opinion issued on August 18, 2014 is amended
to correct this error. The full text of footnote number 1 is as follows:

       The indictment also charged Vernon Fagan, Walter Ells, Kelvin Moses, Craig
       Claxton, Kerry Woods, Glenson Isaac, Everette Mills and Dorian Swan. Claxton
       and Woods have separately appealed, and those appeals will be separately
       resolved.



For the Court,


Marcia M. Waldron, Clerk


Date: September 22, 2014
cc:

              Delia L. Smith, Esq.
              Dale L. Smith, Esq.
              Nelson L. Jones, Esq.
              Pamela L. Colon, Esq.